                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WILLIAM J. PASSARELLA,                               :
                                                     :
                                Plaintiff,           :           CIVIL ACTION NO. 18-5641
                                                     :
        v.                                           :
                                                     :
ELIZABETH CELLINI,                                   :
                                                     :
                                Defendant.           :

                                                ORDER

        AND NOW, this 31st day of January, 2019, after considering the application for leave to

proceed in forma pauperis, prisoner trust fund account statement, and complaint filed by the pro

se plaintiff, William J. Passarella (“Passarella”) (Doc. Nos. 1–3); and for the reasons set forth in

the separately filed memorandum opinion, it is hereby ORDERED as follows:

        1.      The application for leave to proceed in forma pauperis (Doc. No. 1) is GRANTED

and Passarella has leave to proceed in forma pauperis;

        2.      Passarella, #LG-6537, shall pay the full filing fee of $350.00 in installments,

pursuant to 28 U.S.C. § 1915(b). Based on the financial information Passarella has provided, the

court assesses an initial partial filing fee of $1.32. The superintendent or other appropriate official

at SCI–Mahanoy or at any other prison at which Passarella may be incarcerated is directed to

deduct $1.32 from Passarella’s prisoner trust fund account, when such funds become available,

and forward that amount to the Clerk of the United States District Court for the Eastern District of

Pennsylvania, 601 Market Street, Room 2609, Philadelphia, PA 19106, to be credited to Civil

Action No. 19-91. After the initial partial filing fee is collected and until the full filing fee is paid,

the superintendent or other appropriate official at SCI–Mahanoy or at any other prison at which

Passarella may be incarcerated, shall deduct from Passarella’s account, each time that Passarella’s
prisoner trust fund account exceeds $10.00, an amount no greater than 20 percent of the money

credited to his account during the preceding month and forward that amount to the clerk of court

at the address provided above to be credited to Civil Action No. 18-5641;

       3.      The complaint (Doc. No. 2) is DEEMED filed;

       4.      The complaint is DISMISSED as follows: (a) Passarella’s federal claims are

DISMISSED WITH PREJUDICE; and (b) Passarella’s state law claims are DISMISSED

WITHOUT PREJUDICE to Passarella filing a complaint in state court so that he may proceed

on his state law claims in that venue. Passarella may not file an amended complaint in this case;

       5.      The clerk of court is DIRECTED to send a copy of this order to the superintendent

of SCI–Mahanoy; and

       6.      The clerk of court shall mark this matter as CLOSED.


                                                    BY THE COURT:



                                                    /s/ Edward G. Smith
                                                    EDWARD G. SMITH, J.




                                                2
